Citation Nr: 1412842	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  05-36 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to October 1979.  She also served in the reserves with a period of active duty for training (ACDUTRA) from July 5, 1987 to September 2, 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified during hearings before a VA Decision Review Officer (DRO) and the undersigned Veterans Law Judge in April 2004 and May 2007, respectively.  Transcripts of those hearings are associated with the claims file.

The Board remanded these issues for further evidentiary development in August 2007, September 2010, and October 2012.  The Board obtained an independent medical opinion in October 2013.  The Veteran was given a copy of this opinion and was afforded 60 days to submit additional evidence and argument.  The Veteran's representative submitted additional argument which has been reviewed by the Board.  


FINDINGS OF FACT

1.  The Veteran's current hypertension and its severity are unrelated to her military service or service-connected disabilities.    

2.  The Veteran's current migraine headaches and their severity are unrelated to her military service or service-connected disabilities.    

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for establishing service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant case. 

The duty to notify was satisfied in this case by October 2003, June 2005, March 2006, October 2007, and September 2010 letters.  The claims were last readjudicated in January 2013.

The record also reflects that VA has made reasonable efforts to assist the Veteran in obtaining relevant records she has adequately identified.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, and hearing testimony.

The record reflects that at the May 2007 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In addition, the Board notes that the case was remanded in August 2007 to obtain SSA records and provide the Veteran with an examination; in September 2010 to provide the Veteran with additional VCAA notification, to obtain certain VA and private treatment records, and to obtain a VA addendum opinion; and in October 2012 to obtain a VA medical opinion.  As noted above, VCAA notification was provided.  In addition, the requested SSA and VA records were obtained.  A VA examination was provided in December 2008 and an addendum opinion was obtained in October 2010.  VA obtained another VA medical opinion in November 2012 and an independent medical expert opinion in October 2013.  Authorization to obtain the private records identified by the Board in September 2010 was requested from the Veteran that same month.  The request was sent to the Veteran's last known address and was not returned by the post office as undeliverable.  There is nothing to suggest that the Veteran did not receive the request for additional authorization.  The Veteran did not respond to the request for additional authorization.  Without authorization, VA cannot obtain private treatment records.  As such, VA has satisfied the duty to assist regarding these records.  Accordingly, the requirements of the remands were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA has provided the Veteran with medical examinations and has obtained medical opinions, which are discussed in detail below.  These opinions were offered after review of the relevant evidence, address the key issues relevant to these claims, and include rationales for the conclusions reached.  Therefore the Board finds that VA has obtained adequate medical opinions in conjunction with these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).

Given the above, no further action related to the duties to notify and assist is required in this case.  

Analysis

The Veteran contends that she has hypertension and migraine headaches caused or aggravated by her military service or service-connected disability. 

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002).

Hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013); see also Gill v. Shinseki, 26 Vet. App. 386, 390-91 (2013).  For VA purposes, hypertension means that diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See id.  


Direct Service Connection

The preponderance of the evidence is against a finding that the Veteran's hypertension and migraine headaches are directly related to her military service.  As the evidence reflects that the Veteran currently has diagnoses of hypertension and migraine headaches (see December 16, 2008 VA Examination Report), the key question regarding direct causation is whether the current disabilities are related to her military service.  

During a separation examination at the end of her active duty service, neurological evaluation was normal and blood pressure was 104/52.  In a report of medical history completed by the Veteran in connection with that examination, she reported not having had frequent or severe headaches or high blood pressure.  In addition, the Veteran has not subsequently reported signs or symptoms of migraine headaches or hypertension during her active duty service.  Thus, there is no medical or lay evidence of migraine headaches or hypertension during the Veteran's active military service. 

Diagnoses of hypertension and migraine headaches are not shown until years after the Veteran's separation from active duty service in 1979.  During a hearing with a VA Decision Review Officer in April 2004 the Veteran testified that after surgeries in 1987 she ended up with migraines and out of control blood pressure, which she never had before.  DRO Hearing Tr. at 7.  In May 2007, the Veteran testified that she began having migraine headaches in 1988.  Board Hearing Tr. at 17.  The Board notes that the Veteran's extended period of ACDUTRA ended in September 1987.

During a May 1987 commission physical, performed shortly before the Veteran began a lengthy period of ACDUTRA, neurological evaluation was normal and blood pressure was 110/82.  In a report of medical history completed by the Veteran in connection with that examination, she reported a history of high blood pressure during pregnancy.  She denied having had frequent or severe headaches.  

Shortly after the Veteran began her period of ACDUTRA in 1987, she received emergency care for probable pull on adhesions.  At that time, blood pressure was 139/98.  Elevated blood pressure readings were also reported during follow up appointments, and shortly after pelvic laparotomy was performed.  

The Board finds that the evidence reflects that the Veteran did not have hypertension or migraine headaches until some point after her period of ACDUTRA in 1987.  The Board recognizes that a July 1987 preanesthetic summary indicates a history of hypertension for four years; however, this is contrary to the other lay and medical evidence, which has been afforded more probative value.  For example, during the December 2008 examination the Veteran reported developing hypertension in 1988, which matches her testimony before the undersigned.  While the Veteran testified before a DRO that after surgeries in 1987 she ended up with migraines and out of control blood pressure, this is not inconsistent with her testimony and statements that hypertension developed after service (in 1988).  Importantly, there is no medical evidence suggesting a link between the 1987 in-service surgery and the development of symptoms in 1988, after her ACDUTRA service.  In fact, the medical opinions of record come to the opposite conclusion.  

Specifically, after an evaluation by a VA physician in December 2008 - which included a review of the claims file, interview with the Veteran, and examination of the Veteran - the physician opined that the Veteran's hypertension and migraine headaches are not caused by or a result of or secondary to her surgery and post-surgical treatment during service.  

The same VA physician/examiner offered additional medical opinions in October 2010 and November 2012.  In October 2010, the examiner discussed the Veteran's history, the definition of hypertension and migraine headaches, and her findings upon a medical literature review.  The examiner opined that the Veteran's hypertension is less likely as not caused by, a result of, originated in, or related to her military service.  She explained that the Veteran was not diagnosed with hypertension during service, and a review of the service blood pressure readings revealed a few isolated, elevated blood pressure readings which occurred only when the Veteran was having acute pain/acute condition.  According to the examiner, these isolated blood pressure readings do not meet the diagnostic criteria for hypertension as the criteria only apply to someone who is not acutely ill.  The examiner also pointed out that at the previous examination the Veteran reported developing hypertension in 1988 - after her period of ACDUTRA.  

The Board has given the medical opinion offered by the VA examiner high probative value as it was made after a review of the relevant evidence, interview with the Veteran, examination of the Veteran, and review of relevant medical literature.  There is no medical opinion in conflict with this conclusion.  The evidence in this case, particularly the opinion offered by the VA physician, preponderates against a finding that the Veteran has migraine headaches or hypertension that was caused or aggravated by her military service, to include her period of ACDUTRA in 1987.  

In addition, the Veteran has not had a continuous period of ACDUTRA for ninety days or more, and she does not contend, nor does the evidence suggest, that either of the disabilities at issue manifested within 1-year after her separation from active service in 1979.  Consequently, the presumptions detailed in 38 C.F.R. § 3.309(a) are not for application in this case.  See 38 C.F.R. § 3.307(a)(1) (requiring 90-days of active, continuous service for application of section 3.309) (2013).

Secondary Service Connection

The Veteran is currently service-connected for the following conditions:  degenerative changes of the lumbosacral spine, residuals of a torn left ankle ligament, bipolar condition, right salpingo-oophorectomy with appendectomy, postoperative scar, and gastroesophageal reflux disease/gastritis.  She has submitted evidence indicating a possible relationship between bipolar disorder and hypertension and migraine headaches.  

The preponderance of the evidence is against a finding that the Veteran's hypertension and migraine headaches are caused or aggravated by a service-connected disability.  As the evidence reflects that the Veteran currently has hypertension and migraine headaches, the key question regarding secondary service-connection is whether a service-connected disability (1) caused or (2) aggravated the current disabilities.  See 38 C.F.R. § 3.310.    

In November 2012, the VA physician who examined the Veteran in December 2008 once again reviewed the claims file and provided a medical opinion.  The examiner reviewed medical literature about hypertension and migraine headaches, including risk factors for hypertension.  She then opined that migraine headaches and hypertension are not caused by, a result of, or causally related to the Veteran's service-connected bipolar condition with insomnia nor were the conditions aggravated beyond the normal course of the conditions by the bipolar condition with insomnia.  The examiner explained that medical literature does not support any causal relationship between the conditions.  

In October 2013, VA obtained an independent medical expert opinion in this case.  The opinion was offered by a physician who is an Associate Professor and Chair of the Department of Internal Medicine at a university's school of medicine.  The independent medical expert reviewed the evidence in this case and opined that it is less likely than not and there is less than 50 percent probability that the Veteran's bipolar disorder caused, aggravated, or accelerated the course of the Veteran's hypertension or migraine headaches.  

The Veteran submitted articles suggesting that, generally, hypertension and migraines may be associated with bipolar disorder.  The independent medical expert addressed these articles.  He noted that one of the articles, addressing a relationship between bipolar disorder and hypertension, was not a medical article but rather a news article reporting on a yet unpublished work conducted during an unspecified period of time by unnamed researchers.  The work had not yet been peer reviewed or published in a recognized medical journal.  He also noted that given the small sample size it is unlikely to produce a well-powered analysis to ascertain a causal relationship between bipolar disorder and hypertension.  The independent medical expert further stated that the follow up period for the study was not specified and a study spanning several years is needed.  

Regarding the second article, a study published in a medical journal discussing a relationship between bipolar disorder and medical conditions such as headache and hypertension, the independent medical expert noted the Journal's Impact Factor was relatively good and the study had some major strengths.  He also noted several limitations.  Overall, despite the limitations, the independent medical expert felt that the study did raise the suspicion that an association may exist between bipolar disorder and medical conditions.  However, according to the independent medical expert, this association has been amply discussed in literature.  

The independent medical expert discussed the literature addressing association between hypertension and migraine headaches and bipolar disorder.  One study found that the prevalence of the metabolic syndrome (including hypertension) in patients with bipolar disorder is high but not higher than the general population.  Two studies suggesting associations between bipolar disorder and hypertension included warnings about the significance of the findings.  For example, one study noted that the design of the study did not allow the researchers to describe when hypertension develops under the bipolar patients' illness period, and that the association with hypertension could be explained in different ways.  The authors of the other study cautioned that the findings should be interpreted within the methodological limitations of the study as all findings relied on self-reporting and were not verified by clinicians.  

According to the independent medical expert, perhaps the most relevant study looked at patients receiving care at VA facilities.  The authors found that individuals with bipolar disorder possess a substantial burden of general comorbidity, and are occurring at an earlier age than in the general VA patient population.  However, the data showed that the prevalence of hypertension in the VA population with bipolar disorders was in fact lower than the general population, a reduction that was statistically significant.  

Overall, the independent medical expert opined that there is no clear evidence of a causal relationship between bipolar disorders and hypertension or migraine headaches, nor is there clear evidence that bipolar disorders aggravate or accelerate the development of hypertension or migraine headaches.  Based on the above, the independent medical expert opined that it was less likely than not that the hypertension or migraine headaches in this case were caused or aggravated by bipolar disorder.    

The Board has given the medical opinion offered by the independent medical expert high probative value as it was made after a review of the relevant evidence and medical literature - including the articles submitted by the Veteran.  There is no medical opinion in conflict with the conclusions reached by the independent medical expert.  As such, the Board finds that the evidence in this case, particularly the opinion offered by the independent medical expert, preponderates against a finding that the Veteran has migraine headaches or hypertension that were caused or aggravated by service-connected disability.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for migraine headaches is denied.




____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


